              Case 18-12012-LSS   Doc 979-3   Filed 05/29/20   Page 1 of 4




                                     EX~III3IT B


                                  Hurwitz Declaration




DOCS NY:40268.2 64202/003
               Case 18-12012-LSS             Doc 979-3        Filed 05/29/20        Page 2 of 4




                        I1~T ~'HE UllTITED STATES BANKRUP~'C~'COURT
                                FOIE THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC,a Delaware limited                        Case No.: 18-12012(LSS)
liability company, et al.1,
                                                             (Jointly Administered)
                                   Debtors.


                 DECLARATION OF PETER HURWITZ IN SUPPORT OF
                PLAN ADMINISTRATOR'S FOURTH(NON-SUBSTANTIVE)
                     OBJECTION TO CERTAIN(A)DUPLICATIVE
               CLAIMS AND(B)INSUFFICIENT DOCUMENTATION CLAIMS


         I,Peter Hurwitz, hereby declare under penalty of perjury, pursuant to section 1746 of title

28 of the United States Code, as follows:

                   1.        I am a Managing Director at Dundon Advisers LLC ("Dundon"),

 Financial Advisor to John Roussey (the "Plan Administrator"), acting on behalf of Open Road

 Films, LLC and its affiliated debtors and debtors in possession (the "Liquidating Debtors") in

 the above-captioned chapter 11 cases. I submit this Declaration in support ofthe Plan

 Administrator's Fourth (Non-Substantive) Objection to Certain (A) Duplicative Claims and(B)

 Insufficient Docufnentation Claims (the "Fourth Omnibus Objection").Z




'The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
 Films, LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors'
 address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
 not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
 Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
 11 cases.
 2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Fourth Omnibus
 Objection.



 DOCS NY:40268.2 64202/003
               Case 18-12012-LSS           Doc 979-3     Filed 05/29/20     Page 3 of 4




                  2.        Except as otherwise indicated herein, I have personal knowledge ofthe

matters and issues set forth herein or have gained knowledge of such matters from my review of

the relevant documents, or from information provided to me.

                  3.        I make this Declaration based on my review of the Duplicative Claims,

and Insufficient Documentation Claims referenced in the Objection, together with any

supporting or related documentation.

                  4.        The Debtors have made their books and records available to Dundon.

                  5.        I and the appropriate personnel, in conjunction with the Liquidating

Debtors' professionals diligently reviewed and analyzed in good faith the Duplicative Claims

and Insufficient Documentation Claims identified in the Objection.

                  6.        I have familiarity with the claims review process and the related

objection process. In that capacity, I have reviewed the Duplicative Claims and Insufficient

Documentation Claims referenced in the Objection, and am directly familiar with the

information contained therein. Additionally, I read the Objection and the Proposed Order with

respect to the Objection. Some ofthe bases for the Objection contained herein relate to matters

 within the knowledge of other agents ofthe Plan Administrator and Liquidating Debtors and are

 based on information I received from them.

                  7.        Each ofthe Duplicative Claims listed on Exhibit 1 to the Proposed Order

is a claim that is duplicative of another filed claim, or as a result of substantive consolidation

 pursuant to the Plan, is duplicative of a claim filed against ORF.




                                                     2
DOCS NY:40268.2 64202/003
               Case 18-12012-LSS                   Doc 979-3           Filed 05/29/20        Page 4 of 4




                       ~.         ~ anci c~tl~er t~f tl~e P'la~~ A€i~i~inist.zatar's prc~fess.ion~ls rer~ie~ved cac11

 ~luplicati~e Clai~z~ listed on ~~hi~s~ 1 t~ t~~e Prc~~~osed Order• ~u~d tl~e claims register az~~

 c3eter~j~i~~~;ct ~~at l~uplic~tive Claims stia~~ld lie c~isaliax~~eci and ea~~~ibed Fzc~zn tl~e e.lai~ns ~~~~ist~:x

 t~ecause each cif tl~e Duplicative Clai~Yxs is a cl~ini teat is duplicatiu~ t~f azic~ther ~Ied claim.

                       ~1.        each of t ie Insuf~c el~t I7F~cu~nentation Clai~l~s listed on ~~faibit ~ to the

Pra~~oseci Order eider colitain nc~ sup~orti~~g c~c~cur~~exzt~3tioi~ or i~~forz~z43fioii or c~a ~~ot cozltai~~

 stiFfiicient ciocu~neniatic~n to substa~ltiate the clairz~s asserted tl~creu~ as.rec~~zir~d by B~tkniptcy

 Ride 3{10I.

                       10.        I azxd other c~Ft~~e PIai~ r~dininist~~ator.'s professionals re~~ieti~ed the

 Debtors' gooks ~z~d records a~lc~, after r~a5onable. efforts, h~~%e l~ec~~. un~bie t~ locate a~1y

 c~oc.uniez~ta#zcrn that would substantiate the Insufficierii Dacut~~en~atic~n C,lai~~ls, ~~~~~ther in frill

 car in ~~~~-t. Accordin~l}-, tie Ii~sufCicient Docui~~entatic~n Claitias fail try ~rovicle prirracrfircie

 evidence ~ff3~c v~lidit:yr a~~d as~~~ ~~~~ou~~t Qfihc~ clai;~i ~li~~~ assert, a~ required by szctic~~~ X42 of

 tl~e B~zakruptc~~ C'.c~d~ <~~Zd Ii~nlcriiptcy Rule 30(31~f~, ~~nci sl~t~i~Ic3 be disallo~~~eci anci expu~l~e~~l i~-~

 tlxeir entir~t~~.

                       l I.       ~~cca~dixi~ly, based up~i~ ~ny~ r•evier~~= of tkze D~zpiicati~Tc Clai~i~s a~~d

 Ir~suffici~i~t Dacwue~ltatic~n Cla~fns s~ibjer•~~ to the C)t~jectiaz~, ~ ~ctie~e that tl~e aelief soli~ht in

 t~ze C)t~jectio~7 is in file best it~t~r~:.sts of ~I~~ lle~Cors, tl~e estates, aiici creditors.
                                                                   __                      ~,~,

                                                                                                g
                                                                    Pe~c;~' E3ttr~vitz




                                                                3
F1a~.CS NY:402(~3.2 6-~20~1~(~3
